ACCEPTED
                                                                                     02-17-00400-CV
                                                                          SECOND COURT OF APPEALS
                                                                                FORT WORTH, TEXAS
                                                                                  12/21/2017 9:01 AM
                                                                                      DEBRA SPISAK
                                                                                              CLERK



                           Cause No. 02-17-00400-CV
                                                                    FILED IN
                  IN THE COURT OF APPEALS FOR THE 2nd COURT OF APPEALS
                                                       FORT WORTH, TEXAS
                 SECOND JUDICAL DISTRICT OF TEXAS12/21/2017 9:01:44 AM
                           at Fort Worth, Texas          DEBRA SPISAK
           _________________________________________________Clerk

                        Denton Central Appraisal District,

                                   Appellant,

                                        v.

                             Richard Scott Gladden,

                                Appellee.
           _________________________________________________

     Appealed from the 393rd Judicial District Court of Denton County, Texas
                    Trial Court Cause No. 2013-94487-393
             The Honorable Douglas M. Robison, Presiding Judge
     ___________________________________________________________

         FIRST UNOPPOSED MOTION TO EXTEND TIME FOR
FILING APPELLANT, DENTON CENTRAL APPRAISAL DISTRICT’S, BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate

Procedure, the Appellant, Denton Central Appraisal District, moves this Court for

a thirty (30) day extension of time to file its Appellee’s Brief, and respectfully

states as follows:



                                                                        Page 1 of 5
          I.    INTRODUCTION AND SUPPORT FOR MOTION

1.   Appellant is Denton Central Appraisal District; Appellee is Richard Scott

     Gladden.

2.   The Appellant’s brief is currently due on, or before, January 15, 2018.

4.   The Appellant needs additional time to file its brief because of its counsel’s

     prior work obligations, motion practice, administrative matters, vacation

     schedule and various settings throughout Texas. More specifically, counsel

     for the Denton Central Appraisal District has a brief currently due in the San

     Antonio Court of Appeals on January 11, 2018, and is scheduled to take

     vacation during the upcoming holidays.

5.   Therefore, the Appellant, Denton Central Appraisal District, seeks a thirty

     (30) day extension of time to file its Appellant’s Brief, which, if granted,

     would make the Briefing due on or before Wednesday, February 14,

     2018.

7.   This is the Appellant’s first request and motion for an extension of time in

     this matter.

8.   The requested extension of time is necessary to allow Appellant’s counsel

     sufficient time to prepare the brief and satisfy other pre-existing obligations.

9.   Pro-se Appellee does not oppose this motion.


                                                                           Page 2 of 5
10.   This extension is not being sought for purposes of delay, but so the issues

      involved in this case may be properly briefed and presented to this Court.

                       II.   CONCLUSION & PRAYER

11.   For these reasons, the Appellant, Denton Central Appraisal District,

      respectfully requests that this Court grant this, its First Unopposed Motion to

      Extend Time for Filing its Appellant’s Brief and extend the deadline for

      timely filing said Brief from Monday, January 15, 2018 to Wednesday,

      February 14, 2018.


                                      Respectfully submitted,


                                      /s/ A. Dylan Wood
                                      A. Dylan Wood
                                      Texas Bar Number: 00797689

                                      PERDUE, BRANDON, FIELDER,
                                      COLLINS & MOTT, L.L.P.
                                      3301 Northland Dr., Suite 505
                                      Austin, Texas 78731
                                      Telephone: (512) 302-0190
                                      Facsimile: (512) 323-6963
                                      email: dwood@pbfcm.com

                                      ATTORNEY FOR APPELLANT,
                                      DENTON CENTRAL APPRAISAL DISTRICT




                                                                          Page 3 of 5
                    CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(a)(5), the undersigned confirms that Mr.
Richard Scott Gladden, Appellee pro-se, was conferred with regarding the merits
of Appellant’s First Unopposed Motion to Extend Time for Filing Appellant,
Denton Central Appraisal District’s, Brief, and he is unopposed.


                              /s/ A. Dylan Wood
                              A. Dylan Wood




                                                                     Page 4 of 5
                         CERTIFICATE OF SERVICE

      This is to certify that pursuant to Tex. R. App. P. 6.3, 9.5, Tex. R. Civ. P. 21
and 21a, on the 21st day of December 2017, a true and correct copy of the
foregoing First Unopposed Motion to Extend Time for Filing Appellant, Denton
Central Appraisal District’s, Brief was served upon Appellee, via e-service on the
same date.

Mr. Richard Scott Gladden
1200 W. University Dr., Ste. 100
Denton, Texas 76201
email: richscot1@hotmail.com
Appellee, pro-se



                                 /s/ A. Dylan Wood
                                 A. Dylan Wood




                                                                           Page 5 of 5